UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1432



MARGUERITE EVANS WILLNER; MICHAEL A. WILLNER,

                                           Plaintiffs - Appellants,

          versus


JOHN T. FREY, Clerk, Fairfax County Circuit
Court,

                                              Defendant - Appellee,

COMMONWEALTH OF VIRGINIA,

                                                         Intervenor.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (1:05-cv-01315-TSE)


Submitted:   July 31, 2007                 Decided:   August 3, 2007


Before WILLIAMS, Chief Judge, and MICHAEL and GREGORY, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Richard E. Gardiner, Fairfax, Virginia, for Appellants. Jack L.
Gould, Fairfax, Virginia, for Appellee.    Robert F. McDonnell,
Attorney General of Virginia, William E. Thro, State Solicitor
General, Stephen R. McCullough, Deputy State Solicitor General,
William C. Mims, Chief Deputy Attorney General, OFFICE OF THE
ATTORNEY GENERAL, Richmond, Virginia, for the Commonwealth of
Virginia, Intervenor.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             The appellants, Marguerite and Michael Willner, brought

this action in federal court after losing a portion of their real

property in adverse possession litigation in state court.                      The

district court dismissed the Willners’ complaint, holding that it

did   not    have   jurisdiction   as    a   result    of   the   Rooker-Feldman

doctrine.     We affirm.



                                    I.

             In 1989 the Willners acquired title to approximately

eleven acres along the Potomac River in Fairfax County, Virginia.

In    2002   the    Willners’   neighbor,     Eugene    Leggett,     brought   an

ejectment action pursuant to Va. Code § 8.01-236 in the Fairfax

County Circuit Court (Fairfax I), alleging that he had acquired an

ownership interest in a portion of the Willners’ property through

adverse possession.        The state court determined that Leggett had

satisfied the elements of adverse possession and ordered title of

the disputed land transferred to Leggett.             John T. Frey, the Clerk

of the Fairfax County Circuit Court, recorded the court’s final

order in the county’s land records.             The Willners’ petition for

appeal to the Supreme Court of Virginia was denied.

             The Willners then filed a civil suit in Fairfax County

Circuit Court against the Commonwealth of Virginia (Fairfax II).

The complaint alleged that the Commonwealth took their property for


                                        3
a private use and without compensation and that the taking deprived

them of due process of law, in violation of Article I, § 11 of the

Virginia Constitution. The complaint also stated that the Willners

“reserve    the    right   to     all   claims     over   which   subject   matter

presently lies, or which may later become ripe, in the courts of

the United States.”        J.A. 9.        The Fairfax County Circuit Court

dismissed the complaint with prejudice, holding that Virginia’s

adverse possession law did not violate the Virginia Constitution.

The court refused “to comment on any federal implications.”                      J.A.

48c.

            The Willners then moved to suspend or vacate the state

court judgment in Fairfax II while they pursued their federal

takings    and    due   process    claims     in   federal   court,   or    in    the

alternative, for leave to amend their complaint to include federal

claims.    The Fairfax County Circuit Court denied the motion.                   The

Willners appealed to the Supreme Court of Virginia.

            Two days before filing the notice of appeal to the

Virginia Supreme Court, the Willners filed this action in the U.S.

District Court for the Eastern District of Virginia against John

Frey, the Fairfax County Circuit Clerk.              The Willners sought (1) a

declaration that the disputed property was taken by Frey, acting in

his official capacity, in violation of the Takings Clause of the

Fifth and Fourteenth Amendments of the Constitution of the United

States; (2) a declaration that Va. Code § 8.01-236, as applied to


                                          4
the   Willners,   violated   their    right   to   due   process   and   equal

protection under the Fourteenth Amendment; and (3) an injunction

directing Frey to remove the final order in Fairfax I from the land

records of Fairfax County.

           The district court dismissed the Willners’ complaint,

holding that the Rooker-Feldman doctrine prevented the court from

exercising subject matter jurisdiction. It held in the alternative

that the Willners’ claim for relief was barred by the Commonwealth

of Virginia’s sovereign immunity and by Frey’s derivative absolute

judicial immunity.     The Willners filed a timely appeal, and we

review the district court’s dismissal for lack of jurisdiction de

novo, see Davani v. Virginia Dep’t of Transp., 434 F.3d 712, 715

(4th Cir. 2006).



                                     II.

           The Rooker-Feldman doctrine “prevents ‘a party losing in

state court . . . from seeking what in substance would be appellate

review of the state judgment in a United States district court.’”

Henrichs v. Valley View Dev., 474 F.3d 609, 611 (9th Cir. 2007)

(quoting Johnson v. De Grandy, 512 U.S. 997, 1005-06 (1994)).*

District courts cannot review final state court judgments because



      *
      The Rooker-Feldman doctrine is named after two Supreme Court
cases, Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923), and
District of Columbia Court of Appeals v. Feldman, 460 U.S. 462
(1983).

                                       5
Congress    has     vested    appellate          jurisdiction        over    state     court

decisions with the United States Supreme Court.                             See 28 U.S.C.

§ 1257(a).    Thus, a party seeking review of a state court decision

must first appeal to the highest court of the state and then seek

a writ of certiorari from the United States Supreme Court.                               The

Rooker-Feldman       doctrine       prevents       losers      in   state      court   from

bypassing this appeal process by seeking review in federal district

court.

             The Supreme Court has recently narrowed the scope of the

doctrine,     holding       that    it     applies      only    when     the    following

conditions are met: (1) the federal court plaintiff lost in state

court; (2) the plaintiff complains of “injuries caused by state-

court judgments;” (3) the state court judgment became final before

the proceedings in federal court commenced; and (4) the federal

plaintiff “invit[es] district court review and rejection of those

judgments.”        Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544

U.S. 280, 284 (2005); see also Lance v. Dennis, 126 S. Ct. 1198,

1201   (2006)      (emphasizing       the    “narrowness”           of   the   doctrine).

Rooker-Feldman       does    not     apply       when   the    plaintiff        alleges   a

constitutional violation independent of the injury caused by the

state court judgment. Davani, 434 F.3d at 718-19; Davison v. Gov’t

of Puerto Rico, 471 F.3d 220, 222 (1st Cir. 2006).

             The    district       court    correctly       concluded       that   Rooker-

Feldman bars jurisdiction in this case. First, the plaintiffs (the


                                             6
Willners) lost in the Fairfax I state court proceeding.            Second,

the alleged injury, the unconstitutional taking of their property,

was caused by the Fairfax I judgment.         See J.A. 33 (alleging that

“title to the [Willners’ property] has been coercively transferred

by the State from the Willners to the Leggetts not for a public

use”).     Third, the Fairfax I decision became final before the

proceedings   were    commenced    in   district   court.   Finally,   the

Willners’ complaint in federal court would require “re-examination

of the Fairfax County Circuit Court’s application of the statute

[Va. Code § 8.01-236] in Fairfax I.”         J.A. 18.

            The Willners urge us to construe their federal complaint

as raising an independent claim that would not be barred by Rooker-

Feldman.   They assert that their claim is “based on a violation of

their constitutional rights by Frey and the consequence of the

state court judgment -- not the state court judgment itself.”

Appellants’ Br. at 13.      The Willners argue that their “complaint

cannot reasonably be construed as inviting the district court to

reject the state court judgment” because the state court did not

rule on the issue raised in district court.          Id. at 15.

            These    arguments    are   without    merit.   “[A]   federal

plaintiff cannot escape the Rooker-Feldman bar simply by relying on

a legal theory not raised in state court.”              Hoblock v. Albany

County Bd. of Elections, 422 F.3d 77, 87 (2d Cir. 2005); see also

Davani, 434 F.3d at 719 (stating that Rooker-Feldman applies “even


                                        7
if the state-court loser did not argue to the state court the basis

of recovery that he asserts in the federal district court”).    In

addition to direct challenges to state court judgments, the Rooker-

Feldman doctrine prevents plaintiffs from raising issues in federal

court that are so “inextricably intertwined” with a state court

judgment that they would require the district court to review the

state court’s ruling.   District of Columbia Court of Appeals v.

Feldman, 460 U.S. 462, 482 n.16 (1983).    As this court recently

explained, the key inquiry is not whether the state court ruled on

the precise issue raised in federal court, but whether the “state-

court loser who files suit in federal court seeks redress for an

injury caused by the state-court decision itself.”     Davani, 434

F.3d at 718.   Here, the Willners state that they were injured

because the Fairfax I court applied Virginia’s statute on adverse

possession in a way that resulted in an unconstitutional taking of

their property.    Indeed, the relief requested, an injunction

ordering Frey to remove the state court’s final order from the

county’s land records, leaves little doubt that the Willners want

the district court to reverse the state court’s judgment.

          The Willners’ argument that the injury was caused by

Frey, not the state court, is also meritless.       “[I]f a third

party’s actions are the product of a state court judgment, then a

plaintiff’s challenge to those actions are in fact a challenge to

the judgment itself.”   McCormick v. Braverman, 451 F.3d 382, 394


                                8
(6th Cir. 2006).   The state court’s issuance of the final order in

Fairfax I triggered Frey’s duty to enter that order in the county’s

land records.   The Willners thus complain of an injury caused by

the state court.   See also McKithen v. Brown, 481 F.3d 89, 97 (2d

Cir. 2007) (“[A] federal suit complains of injury from a state-

court judgment, even if it appears to complain only of a third

party’s actions, when the third party’s actions are produced by a

state-court judgment.”).

          In sum, the district court correctly determined that it

lacked jurisdiction over the Willners’ claim that the state court’s

judgment violated their constitutional rights.   Accordingly, we do

not consider the district court’s alternate holdings that the

Willners’ claim was barred by the Commonwealth’s sovereign immunity

and by Frey’s derivative absolute judicial immunity.   The district

court’s order dismissing the Willners’ federal complaint is



                                                         AFFIRMED.




                                 9